Citation Nr: 1747394	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to March 24, 1994 for an award of a 100 percent rating for service-connected coronary artery disease with history of myocardial infarction (heart disability) pursuant to Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted a 100 percent rating for service-connected heart disability pursuant to the Nehmer order.  


FINDINGS OF FACT

1.  VA has conceded that the Veteran is a Vietnam veteran who has a covered herbicide disease, and is therefore a Nehmer class member.

2.  The first evidence that may be reasonably viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for heart disability was received on March 24, 1994.


CONCLUSION OF LAW
An effective date prior to March 24, 1994 is not warranted for service-connected heart disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, where, as here, the law, and not the underlying facts or development of the facts, are dispositive, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to notify and assist can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria, Factual Background, and Analysis

As the present case arises directly from a disagreement with the effective date of an Nehmer award, the Board will first consider the special regulations applicable to effective dates of such awards under 38 C.F.R. § 3.816, as their applicability precludes any need to consider traditional effective date rules under §§ 3.114 or 3.400.  Id. at § 3.816(c)(4).

When a Nehmer class member (defined as a Vietnam veteran who has a covered herbicide disease) is entitled to disability compensation for a covered herbicide disease, the effective date of that award will be the later of the date VA received the claim on which the prior denial was based, or the date the disability arose.  Id. at § 3.816(c).  This rule applies when (1) VA has denied compensation for the covered herbicide disease in question in a decision issued between September 25, 1985 and May 3, 1989 or (2) when the class members' claim for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statue or regulation establishing a presumption of service connection for that covered disease.  Id. at (c)(1)-(2).  For purposes of this analysis, the Board notes that the covered herbicide disease (coronary artery disease with a history of myocardial infarction-or, more broadly, ischemic heart disease) was added to the list of covered herbicide diseases in 38 C.F.R. § 3.309(e) effective August 31, 2010.

A claim is considered a "claim for compensation for a particular covered herbicide disease" if (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability or (2) VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. at (c)(2)(i)-(ii).  

Notwithstanding the above, if a class members' claim was received within one year from the date of discharge, the effective date of the resultant award shall be the day following discharge.  Id. at (c)(3).

The rating decision on appeal concedes that the Veteran served in the Republic of Vietnam during the Vietnam Era entitled to compensation for ischemic heart disease.  Moreover, that decision assigned an effective date of March 24, 1994 for the Nehmer award at issue based explicitly on a finding that VA received a correspondence indicating the Veteran had a history of myocardial infarction in 1987 and 1992 on that date.  Thus, he is clearly a Nehmer class member whose claims for disability compensation for a covered herbicide disease was received by VA between May 3, 1989 and August 31, 2010, the provisions of 38 C.F.R. § 3.816 apply, and there is no need to consider traditional effective date rules under 38 C.F.R. §§ 3.114 and 3.400.  Consequently, the only question under the applicable rules is whether a claim seeking compensation for such disability was received prior to March 24, 1994.  Absent that, there can be no basis for awarding an earlier effective date, regardless of when the Veteran's heart disability arose (as the proper effective date would be the later of the date a disability arose and when a corresponding claim was first received).

A review of the record shows that nothing received prior to March 24, 1994 can be construed, even under the most liberal interpretation, as a claim seeking disability compensation for either ischemic heart disease or a general heart condition.  Moreover, there is no indication that any rating decisions between May 3, 1989 and August 31, 2010-the date ischemic heart disease was added to 38 C.F.R. § 3.309(e)-denied a claim seeking service connection for a heart disability that was received prior to March 24, 1994.  The March 24, 1994 correspondence is the first communication received by VA referencing any heart problems.  In so finding, the Board acknowledges that the Veteran alleges, and that various medical records suggest, that heart problems were certainly manifested prior to March 24, 1994, but such records were not received by VA until after March 24, 1994, and the critical factor in this analysis, as laid out repeatedly above, is the date of initial claim receipt rather than the date a disability arose.  There is also no evidence that anything received within a year of discharge in August 1971 could be liberally interpreted as a claim seeking compensation for heart disability.  The only evidence received during that time relates to education benefits and dependent benefits.

In light of the above, the Board finds that, notwithstanding the Veteran's contention regarding earlier manifestation of service-connected heart disability, March 24, 1994 is the earliest possible effective date for such disability.  Consequently, an earlier effective date is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

The appeal is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


